Citation Nr: 0945177	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral hearing 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty from January 1978 to July 1979.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO), which 
denied service connection for left hand, bilateral knee, and 
bilateral hearing disabilities.  An October 2008 Board 
decision denied service connection for these disabilities.  

The October 2008 Board denial of service connection for left 
hand, bilateral knee, and bilateral hearing disabilities was 
vacated and remanded to the Board by an Order of the Court of 
Appeals for Veterans Claims (Court) in September 2009 based 
on a Joint Motion To Vacate And Remand (Joint Motion). 

A letter was sent to the Veteran's representative on October 
26, 2009, with a copy to the Veteran, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A letter from the 
Veteran's representative, dated October 28, 2009, waived any 
remaining time to submit additional evidence or argument.  


FINDINGS OF FACT

1.  A left hand disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is a left hand disability otherwise related to the 
Veteran's active duty service.

2.  A bilateral knee disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is a bilateral knee disability otherwise related to the 
Veteran's active duty service.

3.  Bilateral hearing loss preexisted the Veteran's period of 
active duty service and did not permanently increase in 
severity during such service.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A bilateral knee disability was not incurred or 
aggravated during the Veteran's active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
December 2006, prior to adjudication, the RO sent the Veteran 
a letter, with a copy to his representative, in which he was 
informed of the requirements needed for service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for providing and the evidence that was 
considered VA's responsibility to provide.  Additional 
private evidence was subsequently added to the claims file.  

Additionally, the Veteran was informed in the December 2006 
letter about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in 2007.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
personal hearings at the RO and before a traveling member of 
the Board.  During the August  2008 hearing, the Veteran and 
undersigned engaged in a colloquy as to whether there was any 
outstanding evidence not submitted by the veteran that would 
substantiate the claim. The veteran was afforded an 
additional period of time in which to submit such evidence, 
but he has not done so.  See Stuckey v. West, 13 Vet. App. 
163 (1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).    


The Board finds that general due process considerations have 
been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

According to the Joint Motion, the Board did not adequately 
address the evidence on file in support of the Veteran's 
claims, namely the December 1977 preservice medical report 
that only noted hearing loss in the right ear and the August 
2008 statement from Jack K. Lewis, M.D., which linked the 
disabilities at issue to service.  

After review of the evidence as a whole, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and that the appeal will be denied.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Left Hand and Bilateral Knee Disorders

The Veteran testified in August 2007 and August 2008 that he 
injured his left hand in service while helping drive a stake 
in a tent.  He also testified that as part of his fitness 
regimen for being a boxer in service, he regularly ran, 
jumped rope, and climbed stairs and that the cumulative 
effect of this exercise damaged his knees.  

The Veteran's service treatment records are silent as to 
complaints or treatment for left hand or knee injuries or 
disease.  In particular, the Veteran has alleged that after 
the injury to his left hand, he received "5 or 6" stitches 
by a field medic to repair a laceration.  The Veteran is 
plainly not credible in this report.  His July 1979 
separation examination report includes a bodily diagram.  The 
examiner is instructed to "describe any abnormality in 
detail."  There is no mention of such a hand wound or 
scarring in the diagram, nor in the report of clinical 
evaluation which indicates that the Veteran's "skin" was 
described as "normal.  The totality of the "summary of 
defects and diagnoses" as noted by the examiner only 
indicates that the Veteran had pseudofolliculitis.  In total, 
the Veteran's July 1979 report of examination upon release 
from active duty shows that his upper and lower extremities 
were found to be within normal limits on clinical evaluation.  

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

The initial post-service medical notation of either a left 
hand or knee disability was not until VA evaluation in 
October 2007, which is over 28 years after service discharge, 
when left hand and bilateral knee disabilities were 
diagnosed.  

According to the October 2007 VA examiner, who reviewed the 
medical records including the service treatment records, he 
could not provide a nexus opinion on whether either the 
Veteran's left hand disability or his bilateral knee 
disability was related to service without resorting to 
speculation.  The examiner noted that while the Veteran's 
stories of service trauma to his left hand and knees were 
"sound," there was no support for either story in his 
service treatment records.  The examiner noted that although 
the Veteran said that his left index finger had been injured 
in service, X-rays of the hand showed injury to the fourth 
phalanx and not the index finger.  See Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).

As noted, this matter has been remanded for the Board to 
consider the August 2008 statement of Dr. Jack K. Lewis, an 
internal medicine practitioner.  In his statement, Dr. Lewis 
reported that he had treated the Veteran for "quite some 
time," and that the Veteran had "chronic knee problems.  
They are swollen.  He has arthritis.  His hands continue to 
bother him from previous lacerations."  Dr. Lewis opinion 
stated that he "feel[s] there is some service(-)connected 
disability here associated with his knees, hands, and 
hearing."  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

Dr. Lewis' opinion is without probative value.  Firstly, the 
factual basis of Dr. Lewis's opinion are unknown.  Indeed, 
that the Veteran has been his patient "for quite some time" 
indicates an uncertainty as to the physician's course of time 
he treated the Veteran.  Moreover, there is no indication 
that the physician reviewed any records as to the Veteran's 
military service, and his opinion appears to be largely based 
upon the unsubstantiated account of the Veteran - in 
particular the Veteran's allegation of an in-service left 
hand injury which has been specifically rejected by the Board 
as not credible.  

Both as to the left hand and bilateral knee disorder, 
whatever credibility Dr. Lewis may have accorded the Veteran 
is not probative as to this inquiry.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

After review of the evidence as a whole, the Board finds the 
evidence against the claims, especially the April 2007 and 
the October 2007 VA opinions, to be more probative than the 
evidence in favor of the claims.  

The Veteran's service treatment records do not reveal any 
complaints or findings of a left hand or a knee disorder, 
despite the Veteran's testimony that he was treated for 
injury to his left index finger in service.  The initial 
postservice medical evidence on file is not until 2007, more 
than 27 years after service discharge.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  

X-rays in October 2007 showed an injury to the left fourth 
finger, rather than to the index finger.  As noted, although 
the August 2008 opinion from Dr. Lewis in favor of the claim, 
his opinion appears to be based on the Veteran's subjective 
history since there is no evidence that Dr. L reviewed the 
service treatment records and the opinion does not provide 
any supporting rationale.  In contrast, the October 2007 VA 
opinion indicates that any nexus between the Veteran's 
current left hand or knee disability and service would be no 
more than speculation, which is not equivalent to the benefit 
of the doubt.  For the Board to conclude that the disorders 
had their origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

It has been observed that  statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Service connection for a left hand and a bilateral knee 
disorder is therefore denied. 


Bilateral Hearing Loss

The Veteran contends that he incurred or worsened pre-
existing hearing loss as a result of active military service.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304.

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service, and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong (clear and 
unmistakable evidence that the disorder was not aggravated by 
service) of this rebuttal standard attaches.  VAOPGCPREC 3- 
2003.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Veteran's entrance examination report shows hearing loss 
on pre-service audiological evaluation in December 1977, with 
decibel losses at 4000 hertz of 55 in the right ear and 45 in 
the left ear.  Bilateral hearing in April 1978 was within the 
VA definition of normal.  Audiological evaluation in June 
1979 showed decibel losses at 4000 hertz of 80 in the right 
ear and 60 in the left ear; decibel losses at 4000 hertz on 
separation audiological evaluation in July 1979 were 70 in 
the right ear and 50 in the left ear.  

Based on the pre-service findings in December 1977, the 
presumption of soundness at service entrance does not attach 
in this case with respect to hearing loss.  The Board must 
now determine whether the Veteran's pre-existing hearing loss 
was aggravated during active duty service.

As an initial matter, the Veteran has contended that while 
serving as an artilleryman, he was exposed to acoustic trauma 
and he did not use hearing protection.  The Board finds that 
the Veteran is not credible in this assertion.  

The Veteran did not serve in combat, as indicated by his 
report of separation from the Armed Forces (DD form 214).  
Thus, the mere fact that the Veteran served as an 
artilleryman does not accord him a presumption of 
credibility, as opposed to those of the combat veteran.   See 
38 U.S.C.A § 1154(b) (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

Indeed, the Veteran's account of not using hearing protection 
while serving as an artilleryman is belied by the record.  
The service treatment records contact two Standard Forms 600 
("Chronological Record of Medical Care"), dated in April 
1978 and June 1979, both indicating the Veteran's 
acknowledgement that he had been issued hearing protection; 
that he understood that he was obligated to use such hearing 
protection and if he failed to do so, such failure could 
result in "disciplinary measures;" and that he had "been 
indoctrinated in the correct use and care of ear plugs." The 
Board finds that these medical records, generated during the 
course of preventive measures undertaken by the service 
department and dated contemporaneously with the alleged in-
service events, are more probative than the Veteran's current 
account of in-service events which are related during an 
attempt to gain compensation.  See Rucker, supra.  Stated 
alternatively, the Veteran is not truthful in his account.  

According to a March 1999 inter-office communication from a 
Benefits Manager at the Veteran's place of employment, the 
Veteran had decreased hearing bilaterally.
March 1999 thru June 2003 audiograms from the City of Omaha, 
the Veteran's employer, reveal bilateral hearing loss 
beginning at 3000 hertz.  

It was reported on VA examination in April 2007 that the 
Veteran had been exposed to acoustic trauma in service from 
weapons fire - however, he also worked as a heavy equipment 
operator, (allegedly using ear protection), for the City of 
Omaha after discharge.  The April 2007 VA examination report 
notes that the Veteran's entrance audiogram showed a 
moderately-severe to severe hearing loss from 4000 to 6000 
Hertz in the right ear and a moderate to severe hearing loss 
from 4000 to 6000 Hertz in the left ear.  The examination 
report also notes that the separation audiogram showed a 
severe hearing loss in the right ear from 4000 to 6000 Hertz 
and a moderate to severe hearing loss from 4000 to 6000 Hertz 
in the left ear.  The examiner concluded, after review of the 
claims file and examination of the Veteran, that there was no 
significant shift in hearing sensitivity during service; and, 
therefore, no aggravation.  Additional noise exposure, aging, 
and the Veteran's health conditions since separation were 
considered the likely contributing factors in the Veteran's 
hearing loss.

As noted, this matter has in part been remanded for the Board 
to consider the August 2008 report of Dr. Jack K. Lewis, who 
stated that and his hearing was quite bad from being in a 
field artillery unit.  For the reasons that are stated above 
with regard to Dr. Lewis' opinion regarding a left hand and 
bilateral knee disorder, Dr. Lewis's opinion is not 
probative.  There is no information indicated in Dr. Lewis's 
August 2008 letter of how he formed his opinion, other than 
through the now discredited account of the Veteran.  Swann, 
supra.  

Pertinent to the issue of service connection for bilateral 
hearing loss is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect 
of 38 U.S.C.A. § 1111 relative to claims for service-
connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the "pre-existing condition. 38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board finds that service connection for bilateral hearing 
loss must also be denied because the April 2007 VA opinion 
against the claim is by an audiologist and is supported by a 
stated rationale based on the audiological findings and the 
other evidence on file, especially the Veteran's service 
treatment records.  In contrast, Dr. Lewis does not appear to 
be an audiologist and his opinion does not address the bases 
of his opinion, any specific information as to the Veteran's 
post-service employment, and he does not address the question 
of aggravation.  Consequently, the Veteran has failed to show 
aggravation of his preexisting bilateral hearing loss due to 
service.  

Although it was noted in the Joint Motion that hearing in the 
Veteran's left ear was not defective at service entrance 
because the December 1977 examination report only noted a 
high frequency hearing loss in the right ear, defective 
hearing as a disability is found for VA purposes, according 
to 38 C.F.R. § 3.385, when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater.  Consequently, with a 
decibel loss of 45 at 4000 hertz in the left ear prior to 
service in December 1977, the Veteran had impaired hearing in 
his left ear at service entrance despite the fact that it was 
not noted in the physician's summary of defects.  

The Board has considered the Veteran's testimony and 
statements regarding his belief as to the etiology of his 
current disabilities.  However, the Veteran is not credible 
in several critical particulars as to in-service events.  His 
account of having sustained a severe injury to his left hand 
in service is patently incredible, as well as his assertion 
that he undertook no hearing protection while serving as an 
artilleryman in a stateside assignment during peacetime.  
Apart from these misrepresentations, in particular as to his 
claimed knee disorder as well as the other disorders, his 
opinion is not competent.  Questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision on any of the issues 
decided herein.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a left hand disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


